Citation Nr: 0727842	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to March 1984.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Although arthritis with occasional pain and crepitus is 
present in the right knee, the medical evidence of record 
does not demonstrate right knee instability, limitation of 
flexion to 30 degrees, or any limitation of extension.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no 
greater, for a right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's right knee disability is currently evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
5010, traumatic arthritis.  38 C.F.R. § 4.71a.  This 
evaluation is effective from April 11, 2001, the date of 
receipt of the original claim for service connection for a 
right knee disorder.  The veteran has appealed the original 
December 2001 rating decision that granted service 
connection.  This could result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, the veteran injured his right knee during 
service in 1982.  He was diagnosed with osteochondritis 
dissecans.  He underwent arthroscopic surgery for the injury 
in April of 1982.  Post-service, he underwent additional 
arthroscopic surgery in December 2000 due to a subsequent 
injury.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  Special note should 
be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

Initially, the Board has considered that the veteran failed 
to report without any good cause to his scheduled VA 
examination in November 2005.  When the veteran does not 
appear for a scheduled examination in conjunction with an 
original compensation claim (e.g., a Fenderson claim), the 
claim will be rated on the evidence of record, which the 
Board will do in this case.  38 C.F.R. § 3.655(b). 

In this regard, a review of the record indicates that in 
October 2005, at the most recent address that the veteran had 
provided, the veteran was provided notice that an examination 
was being scheduled.  Neither the veteran nor his 
representative specifically contends that the veteran did not 
receive notice of the date and time of the examination.  
Rather, in the August 2007 Appellant's Brief, the 
representative vaguely relates that the veteran recently 
changed his address.  This fact, however, is of little 
consequence since an earlier July 2004 Report of Contact 
indicates that the VA was already aware of his change of 
address.  All subsequent letters in the claims folder from 
the VA were sent to the veteran's new address.  No letter was 
returned as undeliverable and there is no indication from the 
veteran that he did receive notice of the examination.  As 
such, the Board will rate his right knee disability on the 
evidence of record.         

After a review of the evidence, and resolving any doubt in 
the veteran's favor, a higher 10 percent rating is warranted.  
Specifically, Santa Rosa Orthopaedic records dated in 2000 
and 2001 show some noncompensable limitation of flexion of 
the right knee, with some complaints of pain and crepitus.  
Private records from "D.S.," M.D., dated in 2000 confirm 
arthritis of the right knee.  Notably, the October 2001 VA 
examiner diagnosed the veteran with right knee arthritis more 
likely than not related to his service injury.  Although no 
limitation of motion was present, the examiner recorded 
crepitus and opined that the condition could exhibit flare-
ups altering range of motion during those times.  In fact, 
the veteran reported flare-ups to the examiner of one to two 
per week with pain, swelling and stiffness.  VA treatment 
records from 2003 also show reports of right knee pain 
associated with his arthritis, for which the veteran takes 
medication, although subsequent VA treatment records from 
2004-2005 indicate that the condition is well-controlled by 
medication.

In any event, as there is X-ray evidence of arthritis, and 
some evidence of pain and crepitus, a minimal compensable 10 
rating for the knee joint is warranted under Diagnostic Code 
5010-5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).   

A higher rating beyond 10 percent is not in order.  In this 
regard, other diagnostic codes for knee disabilities that 
provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage), Diagnostic Code 5261 (limitation of 
flexion), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

The Board also notes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-
97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

In this regard, the veteran alleges in his notice of 
disagreement that he also has right knee instability.  
However, upon objective testing, the October 2001 VA examiner 
found no evidence of instability, laxity, or subluxation for 
the right knee.  A negative Lachman's test was noted.  In 
addition, private treatment records from Dr. D.S. and Santa 
Rosa Orthopaedics report a stable right knee, with negative 
McMurray's tests.  Given the lack of objective evidence of 
right knee instability, a separate rating under Diagnostic 
Code 5257 is not in order.  See Butts, supra.  Simply stated, 
the post-service medical record provides highly probative 
evidence against such a finding. 

Based on the above, the veteran could only receive a higher 
rating if limitation of flexion of the right knee beyond 10 
percent is shown.  Normal range of motion of the knee is to 
zero degrees extension and to 140 degrees flexion.  See 38 
C.F.R.  § 4.71a, Plate II.  Under Diagnostic Code 5260, a 
higher 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R.  § 4.71a.   
  
A higher rating due to limitation of motion of the right knee 
is not reflected by the evidence.  Specifically, at no time 
during the appeal period has the veteran exhibited right knee 
flexion limited to 30 degrees or less.  See October 2001 VA 
examination (155 degree of flexion); 2000-2001 Santa Rosa 
Orthopaedic records (120 to 135 degrees of flexion).  In 
fact, without consideration of right knee arthritis with 
occasional pain and crepitus and minimal functional loss 
documented by physicians, the current 10 percent evaluation 
under Diagnostic Code 5010-5260 could not be justified.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
Simply stated, any functional loss present is more than 
adequately represented in the 10 percent rating currently 
assigned.  The post-service medical record, as a whole, 
provides evidence against this claim.

It is important for the veteran to understand that some of 
the current medical evidence does not clearly support the 10 
percent evaluation the Board is assigning, let alone an even 
higher evaluation.  The Board adds that it does not find that 
the veteran's right knee disability should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126.

Accordingly, the Board finds that the veteran's right knee 
disability warrants a 10 percent rating, but no greater, 
under Diagnostic Code 5010-5260.  38 C.F.R. § 4.3.  This 10 
percent rating is effective throughout the entire appeal 
period from April 11, 2001.    

Finally, although the veteran indicates that his right knee 
interferes with his ability to work, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  In fact, the most recent VA treatment records 
dated in 2004 and 2005 only reflect the veteran's complaints 
of nonservice-connected right hip and shoulder pain.     

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated August 2001 and 
September 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board also notes that this appeal stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement regarding 
an initial disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
v. Nicholson, 19 Vet. App. 473, 491, 493, 500-501 (2006).  In 
this case, in the rating decision on appeal, the veteran's 
original service connection claim was granted, and a 
disability rating and effective date assigned.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
Dingess, 19 Vet. App. at 490.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess at 486. 

With regard to the fourth element of notice, only the 
supplemental September 2004 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.  
Notably, the RO did not provide notice of this 4th element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.    

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or in the content of the four elements of VCAA notice 
is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the 4th element of VCAA notice and due to 
the content error in providing no 1st element Dingess notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and personal statements showing actual knowledge of the 
evidence required for his increased initial rating claim.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though the VA, under Sanders, may 
have erred by relying on various post-decisional documents to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), relevant VA 
outpatient treatment records, private medical records as 
authorized and identified by the veteran, and a VA 
examination.  The veteran was scheduled for a more recent VA 
examination in November 2005 for which he failed to report.  
As noted above, the provisions of 38 C.F.R. § 3.655 require 
that the Board proceed with the adjudication of the issue on 
the available record, which the Board has done in this case.  
Neither the veteran nor his representative has contended that 
any additional evidence is missing.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

An initial 10 percent disability rating for a right knee 
disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


